                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

THEODUS DAVIS, on behalf of himself)
and those similarly situated,      )                      Case No. 3:16-cv-674
                                   )
     Plaintiff,                    )                      Judge Travis R. McDonough
                                   )
v.                                 )                      Magistrate Judge H. Bruce Guyton
                                   )
COLONIAL FREIGHT SYSTEMS, INC., et )
al.,                               )
                                   )
     Defendants.                   )


                                             ORDER


       On November 19, 2019, United States Magistrate Judge H. Bruce Guyton filed his report

and recommendation (Doc. 204) pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil

Procedure 72(a). After holding a telephonic hearing and reviewing this case’s procedural history

and the parties’ remaining discovery disputes, Magistrate Judge Guyton concluded that “the

deadlines in the [parties’] proposed scheduling order will keep the parties on track to try this case

without further delay.” (Doc. 204, at 2.) Accordingly, Magistrate Judge Guyton recommended

that the Court grant Defendants’ motion for reconsideration of the Court’s denial of their motion

to amend the scheduling order (Doc. 200). (Id.) Magistrate Judge Guyton further recommended

that the Court adopt the parties’ proposed scheduling order (Doc. 200-1). (Id. at 3.)

       Neither party filed timely objections to Magistrate Judge Guyton’s report and

recommendation.1 Nevertheless, the Court has reviewed the report and recommendation, as well



1
 Magistrate Judge Guyton specifically advised the parties that they had 14 days in which to
object to the report and recommendation and that failure to do so would waive their right to
as the record, and it agrees with Magistrate Judge Guyton’s well-reasoned conclusions. The

Court ACCEPTS and ADOPTS the report and recommendation (Doc. 204). The Court

GRANTS Defendants’ motion for reconsideration (Doc. 200) and ADOPTS the parties’

proposed scheduling order (Doc. 200-1).

       SO ORDERED.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




appeal. (Doc. 204, at 2); see Fed. R. Civ. P. 72(a); see also Thomas v. Arn, 474 U.S. 140, 148–51
(1985) (noting that “[i]t does not appear that Congress intended to require district court review of
a magistrate’s factual or legal conclusions, under a de novo or any other standard, when neither
party objects to those findings”). Even taking into account the three additional days for service
provided by Fed. R. Civ. P. 6(d), the period in which the parties could timely file any objections
has now expired.

                                                2
